 

Consulting Services Agreement

 

This agreement is made and entered into this 24th day of August, 2006 by and
between Avondale Capital Partners, II, Inc., (the “Consultant”), whose principal
place of business is 256 South Robertson Blvd., Beverly Hills, CA 90211 and
Connected Media Technologies, Inc. (the “Client”), whose principal place of
business is 80 Southwest 8th Street, Suite 2230, Miami, Florida 33130.

 

WHEREAS:

 

The Consultant is willing and capable of providing on a “best efforts” basis
various forms of services for and on behalf of the client.

 

The Client desires to obtain such services and wishes to retain Consultant as an
independent consultant and the Consultant desires to be retained in that
capacity upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, it is agreed as follows:

 

Consulting Services. The Client hereby retains the Consultant as an independent
consultant to the client, on a non-exclusive basis, and the Consultant hereby
accepts and agrees to such retention. The Consultant shall render to the Client
such services of an advisory or consultative nature in order to inform the
brokerage community, the Client’s shareholders and the general public concerning
financial public relations and promotional matters relating to the client and
its business. It is the intention of the parties that the Consultant will gather
all publicly available information relating to the Client and confers with
officers and directors of the Client in an effort to consolidate the information
obtained into summary form for dissemination to interested parties. It is
intended that the Consultant will then distribute such information concerning
the Client to registered representatives of broker-dealers and other person(s)
who the Consultant determines, in its sole discretion, are capable of
effectively disseminating such information to the general public. The Consultant
will not provide any investment advice or recommendations regarding the Client
to anyone; rather, the Consultant will focus on contacting persons, generally
via telephonic communications and person-to-person meetings, in order to
familiarize them with information concerning the Client, which the Consultant
has collected and is otherwise available to the general public. On a
non-exclusive basis, the Consultant shall accomplish performance of the
consulting services described herein. Not withstanding the foregoing,
Consultant, may, in its sole discretion, outsource any or all of the services to
be provided herein to other individuals or firms who agree in writing with
Consultant to abide by the same (or substantially the same) representations and
covenants as set forth in Paragraph 19 below (a “Permitted Subcontractor”).
Consultant shall be responsible for the hiring of and the services to be
performed by Permitted Subcontractors.. The cost and expenses of Permitted
Subcontractors, if any, shall be deemed included in the Compensation as
described in Paragraph 4 below.

 

1.

Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client at such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined in the sole discretion of the Consultant.

 

2.

Term of Agreement. The term of this Agreement shall be three months, commencing
upon the execution of this agreement, hereof and terminating one (1) year
thereafter, subject, however, to the rights of each party to terminate the
Agreement as described herein. Compensation as defined below shall be deemed to
be earned over the life of this Agreement.

 

 

- 1 -

 


--------------------------------------------------------------------------------



 

 

 

 

3.

Compensation. In consideration of the services to be provided for the Client by
the Consultant, the Client hereby agrees to compensate the Consultant as
follows.

 

In connection with its SB-2 registration statement to be filed on or about
September 9, 2006 (“Registration Statement”). Client will propose to register up
to one-hundred million (100,000,000) shares of its common stock (or such other
equivalent number after proportionately adjusting for any stock split, stock
dividend or similar recapitalization) for the purpose of investor relations
activities.

 

(a)        Promptly after the SEC declares the Registration Statement to be
effective (“Effective Date”), and provided that this Agreement is still in
effect, Client will issue Consultant the lesser of:

 

(i) the amount of registered shares equal to the quotient of a fraction, the
numerator of which is one hundred and seventy-five thousand dollars ($ 175,000)
and the denominator of which is the average closing share price of Client’s
common stock for the ten (10) day period immediately preceding the Effective
Date; and

 

(ii)

thirty-three million (33,000,000) registered shares.

 

(b)        On the ninetieth (90th) day after the Effective Date (“Second Payment
Date”), and provided this Agreement is still in effect, Client will issue
Consultant an additional amount of shares equal to the lesser of:

 

(i) the amount of registered shares equal to the quotient of a fraction, the
numerator of which is one hundred and seventy-five thousand dollars ($ 175,000)
and the denominator of which is the average closing share price of Client’s
common stock for the ten (10) day period immediately preceding the Second
Payment Date; and

 

(ii)

thirty-three million (33,000,000) registered shares.

 

(c)        On the one hundred eightieth (180th) day after the Effective Date,
(“Third Payment Date”), and provided this Agreement is still in effect, Client
will issue Consultant an additional amount of shares equal to the lesser of:

 

(i) the amount of registered shares equal to the quotient of a fraction, the
numerator of which is one hundred and fiftysixty-five thousand dollars ($
150,000) and the denominator of which is the average closing share price of
Client’s common stock for the ten (10) day period immediately preceding the
Third Payment Date; and

 

(ii)

thirty-four million (34,000,000) registered shares.

 

4.

Expenses. Neither party shall be responsible for the expenses of the other party
in connection with the performance of its obligations under this Agreement.
Notwithstanding the foregoing, all costs and expenses relating to any Permitted
Subcontractor shall be deemed included in the Compensation set forth in
Paragraph 3.



5.

Termination. Notwithstanding any provision contained in this agreement on the
contrary, this Agreement may be terminated by the Client in its sole discretion,
with ten (10) day’s prior written notice. Any unearned compensation will be
immediately returned to the Client.

 

6.

Work Product. It is agreed that, prior to public distribution, all information
and materials produced for the Client shall be the property of the Consultant,
free and clear of all claims thereto by the Client, and the Client shall retain
no claim of authorship therein.

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

 

 

7.

Disclosure of Information. The Consultant recognizes and acknowledges that it
has and will have access to certain confidential information of the Client and
its affiliates that are valuable, special and unique assets and property of the
Client and such affiliates. The Consultant will not, during or after the term of
this Agreement, disclose, without the prior written consent or authorization of
the Client, any of such information to any person, except to authorize
representatives of the Consultant or its affiliates, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclosure may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process. Any
Permitted Subcontractors hired by Consultant shall be bound by the provisions of
this Section 7.

 

8.

Nature of Relationship. It is understood and acknowledged by the parties that
the Consultant is being retained by the Client in an independent capacity and
that in this connection, the Consultant hereby agrees that it cannot enter into
any agreement or incur any obligation on behalf of the Client.

 

9.

Conflict of Interest. The Consultant shall be free to perform services for other
persons. The Consultant will notify the Client of its performance of consulting
services for any other person, which could conflict with its obligations under
this Agreement. Upon receiving such notice, the Client may terminate this
Agreement or consent to the Consultant’s outside consulting activities; failure
to terminate this Agreement shall constitute the Client’s ongoing consent to the
Consultant’s outside consulting activities.

 

10.

Indemnification for Securities Law Violations. The Client agrees to indemnify,
hold harmless, and defend the Consultant and each officer, director and
controlling person of the Consultant against any losses, claims, damages,
liabilities and/or expenses (including any legal or other expenses reasonably
incurred in investigating or defending any action or claim in respect thereof)
to which the Consultant or such officer, director or controlling person may
become subject under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, because of actions of the Client or its
agent(s). This indemnification to Consultant shall be null and void if, as a
result of any investigation it is determined that the actions of the Consultant
or Permitted Subcontractor have caused any violation of the Securities Act of
1933, as amended or any other applicable state law or regulation. Consultant
shall indemnify, hold harmless and defend Client and each of Client’s officers
and directors against any losses, claims, damages, liabilities and/or expenses
(including any legal or other expenses reasonably incurred in investigating or
defending any action or claim in respect thereof) to which the Client or such
officer, director or controlling person may become subject under the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended,
because of actions of the Consultant or a Permitted Subcontractor. This
indemnification to Client shall be null and void if, as a result of any
investigation it is determined that the actions of the Client have caused any
violation of the Securities Act of 1933, as amended or any other applicable
state law or regulation.

 

11.

Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered or sent by registered or
certified mail to the principal office of each party.

 

12.

Waiver of Breach. Any waiver by the Consultant of a breach of any provision of
this Agreement by the Client shall not operate or be construed as a waiver of
any subsequent breach by the Client.

 

13.

Assignment. Assignment shall only be made upon the approval of both parties in
writing. Should such an assignment be agreed to, this Agreement and the rights
and obligations of the parties hereunder shall inure to the benefit of and shall
be binding upon their successors and assigns.



 

- 3 -

 


--------------------------------------------------------------------------------



 

 

 

 

14.

Jurisdiction and Venue. It is the intention of the parties hereto that this
Agreement and the performance hereunder and all suits and special proceedings
hereunder be construed in accordance with and under and pursuant to the laws of
the State of Florida. Therefore, each of the parties hereto hereby consents to
the jurisdiction and venue of the courts of the State of Florida.

 

15.

Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties in regards to Management/Financial
Consulting services and supercedes and replaces all prior understandings,
agreements and negotiations between the parties with respect to the subject
matter contained herein.

 

16.

Waiver and Modification. Any waiver, alteration or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto. Each party hereto, from time to time, may waive any of
its rights hereunder without affecting a waiver with respect to any subsequent
occurrences or transactions hereof.

 

17.

Invalid Provisions. In the event that any provision of this Agreement is found
to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability shall not be construed as rendering any other
provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and affect to the same extent as though the
invalid or unenforceable provision were not contained herein.

 

18.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but both of which taken together shall constitute
but one and the same document.

 

19.         Consultant’s Warranties and Covenants. (a) Consultant represents and
warrants that he: (1) possesses all necessary licenses, permits and
qualifications necessary to perform the services hereunder; and (2) is not
currently, and has not been in the past five (5) years, the subject of any
criminal or civil action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body relating to an allegation of fraud or a violation of any securities laws or
any of Consultant’s business practices; and has no knowledge of the basis for
any such matter; and (b) Consultant agrees that the representations and
warranties set forth in subsection 19(a) herein will remain true, accurate and
complete in all material respects throughout the term of this Agreement.

 

20.        Press Releases.             Neither party shall issue any press
release concerning the nature of the relationship set forth herein without the
advance written consent of the other party. Nothing in this paragraph shall be
construed to limit either party’s right to make any such filings concerning this
agreement that it reasonably believes is required by law.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

CONSULTANT:

CLIENT:

 

Avondale Capital Partners II, Inc.

Connected Media Technologies, Inc.

 

By: __/s/ Andrew Baum_____________

By: ___/s/ Jeffrey Sass_____________

 

 

Andrew Baum, CEO

 

Its: ______________________________

Its: ___CEO______________________

 

Date: __August 23, 2006______________

Date: ___August 24, 2006____________

 

 

- 4 -

 

 

 